West, Associate Justice.—
We are of opinion that the evidence in this case does not disclose such a delivery and return of the property in question to the officer as is required by the statute.
The law (Pasch. Dig., art. 5316), by its terms, contemplated something more than was done in this case. Under the law the whole of the property is to be returned. It is also to be returned in as good condition as the party received it. In order to determine whether all the property is returned, and to learn whether it is in such a condition as would authorize him under the law to receive it, the officer should be placed in such a position to the property that he can inspect it. There must be, in fact and in truth, an actual return and delivery.
In his chapter on Bail and Delivery Bonds,, alluding to the latter class of bonds, Mr. Drake, speaking of the delivery of the property necessary to a compliance with such a bond, uses the following language: “ The delivery must be an actual one — that is, the property must be brought and pointed out, and offered to the officer. Therefore, when a forthcoming bond was given for a slave, and the principal, on the day the slave was to be delivered, met the officer crossing the street rapidly, and said to him, ‘ Here is the boy; I have brought him to release J. on that bond;’ and the officer replied, ‘Very well;’ but the slave was not pointed out and the officer did not see him, it was held to be no proper delivery.” Drake on Attachment (5th ed.), sec. 335.
We do not wish to be understood as meaning, to say that under no circumstances whatever would a delivery be good, except when the property was actually turned over to the officer.
There might be cases where the property was of such a character, *33as a very large stock of goods in. a warehouse, or where the property consisted of very numerous or very bulky articles, that the -delivery of the key of the house, or a delivery of the property in some such mode as the law recognized as a delivery of property, might in some cases be sufficient if accepted by the officer.
What we mean to decide is, that to constitute such a return of the property as is contemplated by the law, something more must be done than was done in this case. Something that in fact and in law is a return of the property to the possession and control of the officer.
Nor does the evidence show very satisfactorily that the officer ever consented to receive the property in the manner in which it was offered or to recognize the tender as made.
The judgment is reversed and the cause remanded.
Reversed and remanded.
[Opinion delivered February 1, 1884.]